Order entered January 11, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00644-CV

   MURPHY OIL USA, INC. D/B/A MURPHY OIL USA #7350, Appellant

                                      V.

                       DONNETTA STEGALL, Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-08452

                                    ORDER

      Before the Court is appellee’s January 7, 2022 unopposed second motion for

an extension of time to file her brief on the merits. We GRANT the motion and

extend the time to February 7, 2022. We caution appellee that further extension

requests will be disfavored.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE